Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 02/28/2020 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20080320012 to Loving et al. (hereinafter “Loving”).
As to claim 1, Loving teaches a method for data mapping, comprising (computer implemented method in a computer system comprising processor and non-transitory computer readable storage medium, par. 0014, 0021-0031): 
receiving, at a data mapping server, an indication of a source schema for a data source, wherein the source schema comprises a set of data fields for a source data object (Fig. 2, 3, Abstract, par. 0014, 
receiving, at the data mapping server, a user input indicating creation of a custom data object (Fig. 3, par. 0035, creating data object such as table or target schema, i.e. “In any event, the dynamic discovery engine now is faced with a choice at step 350 of whether to create a new target schema or to create new tables and new fields within an existing database or to dynamically map the tables and fields of the source database into an existing target schema. A new target data schema may be created or new tables and fields may be created in an existing target schema that may or may not be empty. If so, then the dynamic discovery engine 100 dynamically generates the database query language, such as SQL, or other language commands that automatically create the new tables and fields, characterizes the attributes, provides sufficient documentation, as well as create and/or update the database catalog of the target data schema in step 360. If the target data schema can accommodate the source data, its attributes and intended uses, the dynamic discovery engine 100 dynamically creates the commands from the database query language or other languages to dynamically map the tables and the fields into existing fields of the target database, as in step 370. A user may choose one of the paths, i.e., create or map”); 
creating, by the data mapping server (par. 0022, 0027, Fig. 1, 2), the custom data object based at least in part on the user input (Fig. 3, par. 0035, “If the target data schema can accommodate the source data, its attributes and intended uses, the dynamic discovery engine 100 dynamically creates the commands from the database query language or other languages to dynamically map the tables and the fields into existing fields of the target database, as in step 370. A user may choose one of the paths, i.e., create or map, as a default path such that if a target data schema exists, a user may just drag and drop an icon of a discovered table or field from the source data schema onto an icon or other representation of the applicable table or field of the target data schema. Then, an application program interface and a 
automatically mapping, by the data mapping server, one or more data fields of the set of data fields for the source data object to one or more custom data fields for the custom data object based at least in part on the source schema (Fig. 3, par. 0035, “If the target data schema can accommodate the source data, its attributes and intended uses, the dynamic discovery engine 100 dynamically creates the commands from the database query language or other languages to dynamically map the tables and the fields into existing fields of the target database, as in step 370. A user may choose one of the paths, i.e., create or map, as a default path such that if a target data schema exists, a user may just drag and drop an icon of a discovered table or field from the source data schema onto an icon or other representation of the applicable table or field of the target data schema. Then, an application program interface and a meta-data layer of the dynamic data discovery engine translates the instructions to drag and drop or otherwise move and map the data into command language queries. The translation process may be hard-coded using (often procedural) transformation programs that do not focus on understanding the data source but allow users to refine their queries using data examples. In step 380, the actual transfer or copying of the source data from source schema into the target schema occurs.”); 
importing, from the data source, a plurality of data records stored at the data source according to the source schema (Fig. 3, par. 0035, “If the target data schema can accommodate the source data, its attributes and intended uses, the dynamic discovery engine 100 dynamically creates the commands from the database query language or other languages to dynamically map the tables and the fields into existing fields of the target database, as in step 370. A user may choose one of the paths, i.e., create or 
storing, in a database system, the plurality of data records according to a custom schema, wherein the custom schema comprises the one or more custom data fields for the custom data object (Fig. 3, par. 0035, “If the target data schema can accommodate the source data, its attributes and intended uses, the dynamic discovery engine 100 dynamically creates the commands from the database query language or other languages to dynamically map the tables and the fields into existing fields of the target database, as in step 370. A user may choose one of the paths, i.e., create or map, as a default path such that if a target data schema exists, a user may just drag and drop an icon of a discovered table or field from the source data schema onto an icon or other representation of the applicable table or field of the target data schema. Then, an application program interface and a meta-data layer of the dynamic data discovery engine translates the instructions to drag and drop or otherwise move and map the data into command language queries. The translation process may be hard-coded using (often procedural) transformation programs that do not focus on understanding the data source but allow users to refine their queries using data examples. In step 380, the actual transfer or copying of the source data from source schema into the target schema occurs.”).


As to claim 3, Loving teaches the method of claim 2, further comprising: receiving, at the data mapping server, a second user (par. 0035-0037, users) input indicating a mapping from a data field of the set of data fields for the source data object to a custom data field of the custom data object; and updating, in the database system, the plurality of data records stored according to the custom schema based at least in part on the second user input, wherein the updating comprises: mapping a plurality of values from the data field of the plurality of data records stored according to the source schema to the custom data field of the plurality of data records stored according to the custom schema (Fig. 3, par. 0035, “If the target data schema can accommodate the source data, its attributes and intended uses, the dynamic discovery engine 100 dynamically creates the commands from the database query language or other languages to dynamically map the tables and the fields into existing fields of the target database, as in step 370. A user may choose one of the paths, i.e., create or map, as a default path such that if a target data schema exists, a user may just drag and drop an icon of a discovered table or field from the source data schema onto an icon or other representation of the applicable table or field of the target data schema. Then, an application program interface and a meta-data layer of the dynamic data discovery engine translates the instructions to drag and drop or otherwise move and map the data into command language queries. The translation process may be hard-coded using (often procedural) transformation programs that do not focus on understanding the data source but allow users to refine their queries using data examples. In step 380, the actual transfer or copying of the source data from source schema into the target schema occurs.”).


As to claim 5, Loving teaches the method of claim 3, wherein the updating is performed internal to the database system based at least in part on storing both the plurality of data records according to the custom schema and the plurality of data records according to the source schema (Fig. 3, par. 0035, copying and storing data, i.e. “If the target data schema can accommodate the source data, its attributes and intended uses, the dynamic discovery engine 100 dynamically creates the commands from the database query language or other languages to dynamically map the tables and the fields into existing fields of the target database, as in step 370. A user may choose one of the paths, i.e., create or map, as a 
As to claim 6, Loving teaches the method of claim 1, further comprising: receiving, at the data mapping server, a second indication of a second source schema different from the source schema for a second data source different from the data source, wherein the second source schema comprises a second set of data fields for a second source data object; receiving, at the data mapping server, a third user (par. 0035-0037, users) input indicating the custom data object; and automatically mapping, by the data mapping server, one or more data fields of the second set of data fields for the second source data object to the one or more custom data fields for the custom data object based at least in part on the second source schema (Fig. 3, par. 0035,  map or create custom data object based at least in part on the second source schema , i.e. “If the target data schema can accommodate the source data, its attributes and intended uses, the dynamic discovery engine 100 dynamically creates the commands from the database query language or other languages to dynamically map the tables and the fields into existing fields of the target database, as in step 370. A user may choose one of the paths, i.e., create or map, as a default path such that if a target data schema exists, a user may just drag and drop an icon of a discovered table or field from the source data schema onto an icon or other representation of the applicable table or field of the target data schema. Then, an application program interface and a meta-data layer of the dynamic data discovery engine translates the instructions to drag and drop or 
As to claim 7, Loving teaches the method of claim 1, further comprising: receiving, at the data mapping server, a third indication of a third source schema different from the source schema for a third data source different from the data source, wherein the third source schema comprises a third set of data fields for a third source data object; receiving, at the data mapping server, a fourth user (par. 0035-0037, users) input indicating a standard data object; and receiving, at the data mapping server, a fifth user(par. 0035-0037, users) input indicating a mapping for one or more data fields of the third set of data fields for the third source data object to one or more standard data fields for the standard data object(Fig. 3, par. 0035-37,  map or create custom data object based at least in part on the second source schema , i.e. “If the target data schema can accommodate the source data, its attributes and intended uses, the dynamic discovery engine 100 dynamically creates the commands from the database query language or other languages to dynamically map the tables and the fields into existing fields of the target database, as in step 370. A user may choose one of the paths, i.e., create or map, as a default path such that if a target data schema exists, a user may just drag and drop an icon of a discovered table or field from the source data schema onto an icon or other representation of the applicable table or field of the target data schema. Then, an application program interface and a meta-data layer of the dynamic data discovery engine translates the instructions to drag and drop or otherwise move and map the data into command language queries. The translation process may be hard-coded using (often procedural) transformation programs that do not focus on understanding the data source but allow users to refine their queries using data examples. In step 380, the actual transfer or copying of the source data from source schema into the target schema occurs.”).

As to claim 9, Loving teaches the method of claim 1, wherein creating the custom data object further comprises: receiving, at the data mapping server, a seventh user (par. 35-37, users) input; and modifying, by the data mapping server, a custom data field of the one or more custom data fields, a 
As to claim 10, Loving teaches the method of claim 9, wherein modifying the custom data field of the one or more custom data fields comprises: changing, by the data mapping server, a label of the custom data field, a data type of the custom data field, a property of the custom data field, or a combination thereof (Fig. 3-4, par. 0035-37,  map or create custom data object based at least in part on the second source schema such as a label of the custom data field , i.e. “If the target data schema can accommodate the source data, its attributes and intended uses, the dynamic discovery engine 100 dynamically creates the commands from the database query language or other languages to dynamically map the tables and the fields into existing fields of the target database, as in step 370. A user may choose one of the paths, i.e., create or map, as a default path such that if a target data schema exists, a user may just drag and drop an icon of a discovered table or field from the source data schema onto an 
As to claim 11, Loving teaches the method of claim 1, wherein receiving the indication of the source schema for the data source comprises: fetching the source schema from the data source (Fig. 2, 3, Abstract, par. 0014, receiving source schema, i.e. “discover the structure and organization of the source schema; and inspect the source data for one or more fields” ).
As to claim 12, Loving teaches the method of claim 1, wherein receiving the indication of the source schema for the data source comprises: receiving, at the data mapping server, an eighth user input indicating the source schema for the data source (Fig. 2, 3, Abstract, par. 0014, receiving source schema, i.e. “discover the structure and organization of the source schema; and inspect the source data for one or more fields” ).
As to claim 13, Loving teaches the method of claim 1, further comprising: performing data segmentation, activation, analysis, or a combination thereof based at least in part on the plurality of 
As to claim 14, Loving teaches the method of claim 1, further comprising: storing, in the database system, an indication of a connection between the custom data object and a standard data object (Fig. 4, par. 0028, 0035-0037, i.e. ‘The dynamic data discovery and mapper 100 typically comprise one or more instructions that are resident at various times in various memory 114 and storage in a device and that, when read and executed by one or more processors in the processing device 110, cause that device 110 to perform the steps necessary to execute steps or elements embodying the various aspects of the invention. The dynamic data discovery and mapper 100 comprises at least a dynamic data discovery component 150 that discovers trace/seed data and the structure and organization of the source schema having the trace/seed data. The dynamic data discovery and mapper 100 further comprises a mapping component 160 that maps the discovered data and other source data to a target data schema in accordance with the features described herein”); receiving, at the database system, a query message comprising a search criterion based at least in part on the custom data object and a return value associated with the standard data object; searching the database system using the search criterion and the custom data object; and retrieving, from the database system, information from the standard data object based at least in part on the return value, the connection between the custom data object and the standard data object, and the searching (Fig. 2-4, par. 0035-0037, query/retrieving/and storing data object).
As to claim 15, Loving teaches the method of claim 1, further comprising: transmitting, for display in a user interface of a user device, an indication of the automatic mapping of the one or more data fields of the set of data fields for the source data object to the one or more custom data fields for 
As to claim 16, Loving teaches the method of claim 1, further comprising: storing, in the database system, an indication of a data stream from the data source to the database system according to a mapping from the source data object to the custom data object (Fig. 4, par. 0028, 0035-0037, i.e. ‘The dynamic data discovery and mapper 100 typically comprise one or more instructions that are resident at various times in various memory 114 and storage in a device and that, when read and executed by one or more processors in the processing device 110, cause that device 110 to perform the steps necessary to execute steps or elements embodying the various aspects of the invention. The dynamic data discovery and mapper 100 comprises at least a dynamic data discovery component 150 that discovers trace/seed data and the structure and organization of the source schema having the trace/seed data. The dynamic data discovery and mapper 100 further comprises a mapping component 160 that maps the discovered data and other source data to a target data schema in accordance with the features described herein”); importing, from the data source, an additional plurality of data records stored at the data source based at least in part on the data stream; and storing, in the database system, the additional plurality of data records according to the custom schema based at least in part on the 
Regarding claim 19, is essentially the same as claim 1 except that it sets forth the claimed invention as an apparatus rather than a method and rejected for the same reasons as applied hereinabove. 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Loving, and further in view of U.S. Patent Application Publication No. 20070160067 to Jerry Glade Hayward (hereinafter “Hayward”).
As to claim 17, Loving teaches the method of claim 16. Loving does not explicitly teach further comprising: receiving, at the data mapping server, a ninth user input indicating a refresh schedule for the data source, wherein the additional plurality of data records is imported based at least in part on the refresh schedule for the data source as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Loving with the teaching of Hayward because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Hayward would enable Loving to continuing updating data from a data source to a target (Hayward, par. 0057.)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Loving, and further in view of U.S. Patent Application Publication No. 20190377713 to Lankford et al. (hereinafter “Lankford”).
As to claim 18, Loving teaches the method of claim 1. Loving does not explicitly teach further comprising: receiving, at the data mapping server from a user device, a tenth user input indicating the data source; identifying an authentication procedure for the data source; transmitting, to the user device, a request for authentication information for the authentication procedure for the data source; and receiving, at the data mapping server from the user device, the authentication information, wherein the indication of the source schema for the data source is received based at least in part on performing the authentication procedure for the data source using the received authentication information as claimed.
Lankford teaches receiving, at the data mapping server from a user device, a tenth user input indicating the data source; identifying an authentication procedure for the data source; transmitting, to the user device, a request for authentication information for the authentication procedure for the data source; and receiving, at the data mapping server from the user device, the authentication information, wherein the indication of the source schema for the data source is received based at least in part on performing the authentication procedure for the data source using the received authentication 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Loving with the teaching of Lankford because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Lankford would enable Loving to facilitate “… an enhanced workflow for schema approval and provide a secured self-service framework with engagement points” (Lankford, par. 0003-0007)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168